Case 4:18-cv-00247-ALM Document 192 Filed 07/28/20 Page 1 of 7 PageID #: 4443



                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                        NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

   RETZLAFF’S MOTION TO STRIKE “NONPARTY JAMES MCGIBNEY’S PRO SE
        BRIEF IN SUPPORT” THE UNITED STATES’ MOTION TO QUASH

         Retzlaff moves to strike nonparty James McGibney’s “pro se brief in

   support” (Doc. 191) of a motion filed by yet another intermeddling nonparty’s

   motion to quash Retzlaff’s subpoena for the deposition of McGibney and for

   documents in his possession. (Doc. 182.)

                                  I. INTRODUCTION

         1.     Plaintiff is Jason Van Dyke; defendant is Tom Retzlaff.

         2.     This suit was filed after defendant Retzlaff filed a grievance against

   then-attorney Jason Van Dyke with the State Bar of Texas.

         3.     The discovery period in this case ended on June 23, 2020.

         4.     This case is set for trial by jury between January 4 and 21, 2021.
Case 4:18-cv-00247-ALM Document 192 Filed 07/28/20 Page 2 of 7 PageID #: 4444



                                       II. FACTS PERTINENT TO THIS MOTION

               5.          McGibney is not a party to the case at bar and has not intervened.

               6.          After Van Dyke identified McGibney as a person with knowledge of

   relevant facts, Retzlaff issued a subpoena for McGibney’s deposition. (Doc. 182.)

               7.          McGibney evaded at least 16 attempts to serve Retzlaff’s subpoena

   over a period of 4 weeks, costing Retzlaff over $1,500 in process service fees.

   McGibney’s evasion was successful. McGibney has never been served.

               8.          Retzlaff’s altogether unremarkable attempt to depose a key fact

   witness in Van Dyke’s $100 million libel suit has unleashed a torrential flood of

   resistance out of all proportion to the stimulus—from the witness, the plaintiff, and

   even nonparty United States of America. To date, this torrent has included:

               (i)         A total of approximately 38 filings, beginning with McGibney’s
                           June 22, 2020, motion to quash. (Doc. 183.)

               (ii)        This Court’s dismissal of McGibney’s motion to quash as filed in the
                           wrong court under FED. R. CIV. P. 45. (Doc. 186.)

               (iii)       McGibney’s June 23, 2020, refiling of his motion to quash in the
                           Western District—this time designated as an “emergency.” (Doc. 1.)

               (iv)        Western District Magistrate Judge Mark Lane’s July 1, 2020, order
                           transferring the case back to the Eastern District and characterizing
                           the filings as “hysterical” and “relentless.” The order reads, “This
                           court declines to wade into the vitriol lodged by Plaintiff Van Dyke
                           and Defendant Retzlaff against each other.” (Doc. 25.)

               (v)         Van Dyke’s July 1, 2020, appeal of Magistrate Judge Mark Lane’s
                           transfer order to Presiding Judge Lee Yeakel. (Doc. 26.)

               (vi)        Presiding Judge Yeakel’s July 6, 2020, order affirming Magistrate
                           Judge Lane’s transfer order. (Doc. 27.)



   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                        2
Case 4:18-cv-00247-ALM Document 192 Filed 07/28/20 Page 3 of 7 PageID #: 4445



                                              II. ARGUMENT & AUTHORITIES

               9.          There is no indication that anything in L.R. CV-7, “Pleadings

   Allowed; Form of Motions and Other Documents,” permits a nonparty to chime in

   with briefing on some other nonparty’s motion and recommend how the Court

   should rule on it. If this were allowed, federal courts could be inundated with

   literally hundreds of unsolicited briefs in complex or hotly contested matters such

   as the case at bar. The Court should not permit McGibney to lard its files with his

   unsolicited opinions merely because he has an e-mail account.

               10.         “When allegations of fact not appearing in the record are relied upon

   in support of a motion, [they] shall be filed with the motion.” L.R. CV-7(b).

   McGibney has ignored this rule. “The motion and any briefing shall be contained

   in one document.” L.R. CV-7(c). McGibney has ignored this rule. “Absent leave

   of court, no further submissions on the motion are allowed.” L.R. CV-7(f). In

   essence, what McGibney has denominated his “pro se brief in support” (Doc. 30)

   is an unsolicited amicus brief. The rules strictly limit the filing of amicus briefs:

               The United States or its officer or agency or a state may file an amicus
               brief without the consent of the parties or leave of court. Any other
               amicus curiae may file a brief only by leave of court or if the brief
               states that all parties have consented to its filing….

   FED. R. APP. P. 29(a)(2). The federal rules of civil procedure appear to be silent

   regarding amicus briefs.

               11.         The Court should strike McGibney’s improper “pro se brief in

   support.” (Doc. 30.)



   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                        3
Case 4:18-cv-00247-ALM Document 192 Filed 07/28/20 Page 4 of 7 PageID #: 4446



               12.         If the Court chooses not to strike McGibney’s brief, the Court should

   reject his arguments. “In our judicial system, ‘the public has a right to every

   man’s evidence.’” Trump v. Vance, 591 U.S. ___, ___, 2020 WL 3848062, at * 4

   (July 9, 2020).

               In almost every setting where important decisions turn on questions of
               fact, due process requires an opportunity to cross-examine adverse
               witnesses.

   Goldberg v. Kelly, 397 U.S. 254, 269 (1970).

               Where the evidence consists of the testimony of individuals whose
               memory might be faulty or who, in fact, might be perjurers or persons
               motivated by malice, vindictiveness, intolerance, prejudice, or
               jealousy, [the individual’s right to show that it is untrue depends on
               the rights of confrontation and cross-examination].

   Brock v. Roadway Exp., Inc., 481 U.S. 252, 276 (1987) (Stevens, dissenting in

   part), quoting Greene v. McElroy, 360 U.S. 474, 496-97 (1959); see also

   Goldberg, 397 U.S. at 269 (right of confrontation of witnesses is not limited to

   criminal cases).

               13.         For all the braggadocio about McGibney’s newfound importance as

   a “federal witness,” McGibney overlooks—as did the United States—that since a

   witness’s credibility is always relevant, Retzlaff has the right to depose McGibney

   if only to impeach his credibility. A witness may be cross-examined on any issue

   that is probative of his credibility. See, e.g., Torres v. Danny’s Serv. Co., 266

   S.W.3d 485, 487 (Tex. App.—Eastland 2008, pet. denied). Retzlaff is not required

   to describe what such impeachment evidence might be in order to beg for

   permission to depose this witness.


   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                        4
Case 4:18-cv-00247-ALM Document 192 Filed 07/28/20 Page 5 of 7 PageID #: 4447




               14.         McGibney endorses the United States’ invocation of FED. R. CIV. P.

   45(d)(3)(A)(iii) to demand that the Court quash Retzlaff’s deposition subpoena

   because it “encompasses law enforcement investigations of Defendant Retzlaff;

   investigative methods and techniques, the identities and PII (sic) of nonparty

   victims, witnesses and law enforcement officials, and law enforcement activities.”

   (Doc. 27, p 4.) But Retzlaff has issued no subpoena to the FBI for its documents

   or investigation files. Retzlaff merely seeks to depose an identified fact witness

   against him in this $100,000,000 libel defamation suit.

               15.         The documents Retzlaff requested are not documents or files of the

   FBI or any other law enforcement organ, but documents in the possession of

   McGibney. McGibney is not now, and never has been, has an employee of the

   FBI or any law enforcement agency. If the FBI has burbled out its sensitive

   investigation techniques, targets, activities, or secret documents to McGibney,

   then the cure for such a cavernously foolish act would to urge an objection to

   production of such documents and allow the Court to decide their discoverability

   after an in camera inspection. The cure is not to immunize a witness the plaintiff

   has designated as having relevant facts from appearing to testify about them. It is

   also not for the Court to preemptively rule on the discoverability of documents

   merely on the self-interested witness’s say-so.




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                        5
Case 4:18-cv-00247-ALM Document 192 Filed 07/28/20 Page 6 of 7 PageID #: 4448



                                                           III. CONCLUSION

               16.         No rule or principle gives McGibney a general right to file a “pro se

   brief in support” of a motion or request for relief by some other person—in this

   case, one not even a party to the suit. In fact, the local rules appear to expressly

   prohibit such filings. L.R. CV-7(f).

                                                                IV. PRAYER

               17.         For these reasons, defendant Thomas Retzlaff prays the Court to

   strike nonparty James McGibney’s unsolicited “pro se motion in support” (Doc.

   191) filed without leave of Court. The Court should order McGibney to appear for

   deposition at a time and place of his convenience within 30 days of the date the

   Court signs its order. Retzlaff prays for such other and further relief, at law or in

   equity, as to which Retzlaff shall show himself justly entitled.

   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                        6
Case 4:18-cv-00247-ALM Document 192 Filed 07/28/20 Page 7 of 7 PageID #: 4449



                                              CERTIFICATE OF SERVICE

          I certify that on        7-28       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@gmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Strike McGibney’s “Pro Se Brief in Support of Motion to Quash” Retzlaff’s Subpoena
                                                                                                                        7
